DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2021 has been entered. Claims 1, 3, 8, 12, 27, 30, 35, and 38-40 have been amended. Claims 2, 4-6, 9, 15-16, 19, 23, 26, and 28-29 are canceled. Claims 31-40 have been added. Claims 1, 3, 7-8, 10-14, 17-18, 20-22, 24-25, 27, and 30-40 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 13, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that “[t]he system of claim 1 improves the functioning of computing systems used to optimize an assortment of items, and does so by receiving a balance between the at least two optimization goals, ranking rules by priority, and ranking items based on how well they match rules and optimization goals.” (Page 11 of Applicant’s response) The Examiner points out that most of these details are part of the abstract ideas. The additional 
Applicant submits that the claims provide an inventive concept in the details of how information is outputted (page 12 of Applicant’s response). Again, outputting information may be seen as providing results of the analysis of the data (including ordering data, ranking it, etc.), which are part of the abstract ideas. Even if the step of outputting is seen as being performed electronically, outputting data electronically is a generic function of a processor and/or display device. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the buySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract.  Also, the issues of patentability under 35 U.S.C. §§ 102 and 103 should not be conflated with those under 35 U.S.C. § 101.  As explained in Diamond v. Diehr, 450 U.S. 175, 209 U.S.P.Q. 1 (1981), “It has been urged that novelty is an appropriate consideration under §101. Presumably, this argument results from the language in §101 referring to any ‘new and useful’ process, machine, etc. Section 101, however, is a general statement of the type of subject matter that is eligible for patent protection ‘subject to the conditions and requirements of this title.’…The question therefore of whether a particular invention is novel is ‘fully apart from whether the invention falls into a category of statutory subject matter.’ In re Bergey, 596 F.2d 952, 961, 201 USPQ 352, 361 (CCPA 1979). See also Nickolas v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Peterson, 580 F.2d 898, 198 USPQ 385 (CA6 1978).”
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 27, and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is no antecedent basis for “the external data sources” in the “access item data” limitation of claim 1. For examination purposes, “the external data sources” will be interpreted as “the one or more external data stores.”
There is no antecedent basis for “the external data sources” in the “accessing item attribute data” limitation of claim 27. For examination purposes, “the external data sources” will be interpreted as “the one or more external data stores.”
	The dependent claims inherit the rejections of the claims from which they respectively depend. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7-8, 10-14, 17-18, 20-22, 24-25, 27, and 30-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “determining an optimized assortment of items for a particular space” (Spec. ¶ 1) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1, 3, 7, 31-36), Process (claims 8, 10-14, 17-18, 20-22, 24-25, 37-40), Article of Manufacture (claims 27, 30)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite receiving a request for an optimized item assortment comprising an initial item assortment comprising a first plurality of items, an item universe comprising a second plurality of items that is different from the first plurality of items, and constraints (or rules) comprising at least two goals, wherein a balance between the at least two optimization goals is selectable by a user, and at least two rules ranked by priority, and an output format (all independent claims); determining an optimized item assortment size; accessing item attribute data (all independent claims) and demand forecasting data, demand transfer data, and item attribute data (in claim 1); determining an optimized item assortment (all independent claims) by applying the rules, continuously analyzing the item data, ranking the items, eliminating items matching the constraints; outputting the optimized item assortment in the output format, wherein the output is an ordered list based on prioritization and the list is ordered based on applying the at least two rules to the items in the initial item assortment and the selected item universe based on the item data; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion, such as the data gathering and the decision making in the claims) and a method of organizing human activity (since the details include examples of commercial interactions, including marketing or sales activities or behaviors, such as the determination of an optimized item assortment for marketing and sales purposes). For example, gathering data, evaluating it (including by ordering and ranking data), and making decisions based on the data may all be performed in the human mind and/or with pen and paper. The invention is for optimizing an assortment of items, which is an example of marketing and/or sales activities. The dependent claims present additional details regarding the aforementioned abstract ideas. Furthermore, outputting a planogram (as recited in claim 20) is an example of organizing human activity since it facilitates marketing and sales planning.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include the additional elements of a computer system, a processor, a memory, a content output device, and a user interface presented on a user device as well as a computation trigger microservice in dependent claim 7. The process claims include the additional elements of a computing system, a 
The claims also generally receive (e.g., retrieve), store (e.g., update), and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. It is noted that updating data based on changes in item data is recited at a high level and may simply convey an update of data (e.g., to be stored). Outputting information may be seen as part of the analysis and decision-making processes; however, even if the step of outputting is seen as being performed electronically, outputting data electronically is simply a generic function of a processor and/or display device.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
;…


	


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art references of record are Joshi et al. ‘245 (US 2009/0271245), Horne (US 7,058,587), Wu et al. (US 2016/0210640), Padmanabhan et al. (US 2014/0058781), and Sharma et al. (US 2008/0208719). Joshi et al. ‘245 (US 2009/0271245), Horne (US 7,058,587), and Wu et al. (US 2016/0210640) address various aspects of the claims, as set forth in the rejections under 35 U.S.C. § 103 of the Office action dated June 1, 2020. Furthermore, Padmanabhan et al. (US 2014/0058781) discloses that assortment planning rules may be prioritized (¶¶ 52-54) and Sharma et al. (US 2008/0208719) explains that an optimization engine may find a linear solution with relaxed constraints when competing objectives yield no perfect solution (¶ 37). The references, even when combined, do not suggest the integration of selection an initial item assortment comprising a first plurality of items and an item universe comprising a second plurality of items that is different from the plurality of items, establishment of goals and rules, applying rules to the items within the initial item assortment and the item universe wherein higher ranking rules take priority over lower ranking rules when not all rules can be met, ranking all items (i.e., items within the initial item assortment and the item universe) based on how well they match constraints or goals, and eliminating the lowest matching items to reach the determined item assortment size, especially as recited in the independent claims. For this reason, claims 1, 3, 7-8, 10-14, 17-18, 20-22, 24-25, 27, and 30-40 are deemed to be allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683